           Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 1 of 43




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

    PLANNED PARENTHOOD CENTER               §
    FOR CHOICE, et al.,                     §
                                            §
          Plaintiffs,                       §
                                                Civil Action No. 1:20-cv-00323-LY
                                            §
    v.                                      §
                                            §
    GREG ABBOTT, et al.,                    §
                                            §
          Defendants.                       §
                                            §



         STATE DEFENDANTS’ 1 RESPONSE TO PLAINTIFFS’ MOTION FOR A
                   TEMPORARY RESTRAINING ORDER




1 Defendants Greg Abbott, in his official capacity as Governor of Texas, Ken Paxton,
in his official capacity as Attorney General of Texas, Phil Wilson, in his official capac-
ity as Acting Executive Commissioner of the Texas Health and Human Services Com-
mission, Stephen Brint Carlton, in his official capacity as Executive Director of the
Texas Medical Board, and Katherine A. Thomas, in her official capacity as the Exec-
utive Director of the Texas Board of Nursing (collectively “State Defendants”).
            Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 2 of 43




                                          TABLE OF CONTENTS

                                                                                                             Page
TABLE OF CONTENTS ................................................................................................ 1
INTRODUCTION .......................................................................................................... 3
STATEMENT OF FACTS ............................................................................................. 5
      A. The COVID-19 Pandemic Presents the Gravest Public Health
         Emergency to Texas in Over a Century.......................................................... 5
            1.     Absent extraordinary measures, the Texas healthcare system
                   could face the same systemic collapse now unfolding in other
                   places. ....................................................................................................... 6
            2.     Health systems in New York and Louisiana stand on the brink
                   of collapse.................................................................................................. 7
      B. Texas Takes Extraordinary Measures to Prepare for a Surge of
         COVID-19 Infections. ...................................................................................... 9
            1.     Governor Abbott issues EO GA-09 to ensure the survival of
                   Texas healthcare. ................................................................................... 10
            2.     EO GA-09 imposes a blanket ban on medical procedures that are
                   not medically necessary to preserve needed resources. ........................ 11
LEGAL STANDARD.................................................................................................... 12
ARGUMENT ................................................................................................................ 13
I.    The Court Should Deny the Motion for Temporary Restraining Order. ............ 13
      A. Plaintiffs Have No Likelihood of Success on the Merits. ............................. 13
            1.     EO GA-09 applies to all physicians and clinics, including
                   Plaintiffs. ................................................................................................ 13
                   a.    Elective abortions are not “immediately medically
                         necessary” ........................................................................................ 13
                   b.    Surgical abortions use valuable PPE. ............................................ 14
                   c.    Abortions may result in complications, which will impact
                         hospitals. .......................................................................................... 15
                   d.    Medication abortions are a “procedure” within the scope
                         of EO GA-09. .................................................................................... 15
                   e.    Abortion clinics may contribute to the spread of COVID-
                         19 by remaining open. ..................................................................... 18
            2.     EO GA-09 is a valid exercise of state power. ........................................ 19
                   a.    Longstanding precedent permits States to exercise their
                         police power in an emergency to protect public health.................. 19



                                                                1
            Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 3 of 43




                   b.    Individual rights, including abortion, may be temporarily
                         curtailed in a time of emergency. ................................................... 20
                   c.    The Casey standard does not categorically exempt
                         abortion from any curtailment for any reason, even pre-
                         viability. ........................................................................................... 23
            3.     EO GA-09 is Not An Unconstitutional Undue Burden. ........................ 25
                   a.    EO GA-09 imposes no greater burden on women seeking
                         abortions in the next three weeks than it does on other
                         people seeking surgeries or procedures. ......................................... 25
                   b.    The benefits of EO GA-09 are compelling. ..................................... 28
      B. Plaintiffs Cannot Satisfy the Other Elements Necessary for a
         Temporary Restraining Order. ..................................................................... 31
II. Numerous Jurisdictional Defects Bar Any TRO. ................................................ 33
      A. Plaintiffs’ claims against the Governor and the Attorney General
         are barred by sovereign immunity and Plaintiffs’ lack of standing. ........... 33
            1.     The Ex parte Young doctrine does not allow suit against the
                   Governor and Attorney General, who do not have independent
                   authority to enforce the Executive Order. ............................................. 33
            2.     Plaintiffs lack article III standing to sue the Governor and
                   Attorney General because, as to these defendants, Plaintiffs
                   have not alleged injury in fact or redressability. .................................. 35
      B. Plaintiffs lack third-party standing to challenge EO GA-09 on
         behalf of their unidentified patients. ............................................................ 37
      C. The Court lacks jurisdiction to opine on the meaning of state law
         under Pennhurst. ........................................................................................... 39
      D. The Pullman abstention doctrine prohibits the Court from issuing
         a TRO. ............................................................................................................ 39
CONCLUSION............................................................................................................. 40
CERTIFICATE OF FILING AND SERVICE ............................................................. 42




                                                               2
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 4 of 43




                                INTRODUCTION
    The State of Texas faces its worst public health emergency in over a century.

Never in our lifetimes have so many Texans been threatened with severe illness or

death due to a pandemic sweeping the globe. The novel coronavirus (“COVID-19”)

infections has turned New York City hospitals into triage wards operating under bat-

tlefield conditions as doctors make life-or-death decisions about which intensive-care

patients will receive a ventilator and which will die. Absent extraordinary measures,

Texas will soon face a similar landscape.

    Against that backdrop, Governor Abbott swiftly implemented emergency

measures to protect our communities, hospitals, healthcare providers, and patients.

Executive Order GA-09 orders every single physician and health clinic in the State to

temporarily refrain from performing any medical procedure that is not “immediately

medically necessary.” DX-4 (EO GA-09). This Executive Order will save countless

lives by preventing further spread of the disease by unnecessary contact and ensuring

the conservation of personal protective equipment (“PPE”) and hospital capacity nec-

essary to protect the healthcare professionals who will save Texans from this disease.

    But Plaintiffs—a collection of abortion clinics and one abortionist physician—ask

this Court to grant them a special exemption, claiming a right to deplete or endanger

precious PPE resources and hospital capacity in the name of providing abortions.

They have no right to special treatment. After all, “the law need not give abortion

doctors unfettered choice in the course of their medical practice, nor should it elevate

their status above other physicians in the medical community.” Gonzales v. Carhart,

550 U.S. 124, 163 (2007).

    The State’s efforts to stop the spread of COVID-19 are far-reaching precisely be-

cause COVID-19 presents a grave threat to public health. Because of the COVID-19


                                            3
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 5 of 43




pandemic, counties in Texas and elsewhere have closed all but the most essential

businesses and ordered residents to shelter-in-place. Throughout the country, mil-

lions of people lost their livelihoods almost overnight. Churches may no longer gather

for worship services, groups of more than 10 people may no longer assemble (for ex-

pressive purposes or even private gatherings), schools and universities have closed,

and people may no longer visit loved ones in nursing homes or assisted care facilities.

    These measures are no doubt inconvenient in many cases, and catastrophic in

others. They undoubtedly restrict Texans’ freedom to carry on our lives as we nor-

mally would. But they are necessary. Government authorities expect a surge of

COVID-19 cases in the very near future, and Texas is trying to ensure that we have

adequate medical supplies, hospital capacity, and healthcare workers to prevent the

system from collapsing. That happened already in Italy, and the situation is very

grim in New York City and New Orleans. Every person affected by these temporary

measures could argue that his individual actions won’t spread the virus, so his indi-

vidual noncompliance won’t have a negative effect on public health. But the rules

must apply to all to protect us all.

    The Court should deny the motion for temporary restraining order for five rea-

sons: (1) plaintiffs cannot establish a likelihood of success on the merits of their claims

because they are being treated exactly like every other physician and clinic in the

State of Texas during a national emergency, and the right to abortion does not have

preeminence over all of the other individual liberties that are being temporarily cur-

tailed; (2) plaintiffs fail to allege irreparable harm because they have not alleged that

even a single patient will not be able to receive an abortion after the expiration of EO

GA-09 in three weeks; and (3) the balance of the equities weighs in the State’s favor




                                            4
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 6 of 43




because the critical need to protect public health justifies this temporary order; (4)

preserving across-the-board application of EO GA-09 is overwhelmingly in the pub-

lic’s interest; (5) and the Court cannot issue a TRO in any event because it lacks

jurisdiction.

                           STATEMENT OF FACTS

    A. The COVID-19 Pandemic Presents the Gravest Public Health Emer-
       gency to Texas in Over a Century.
    The spread of COVID-19, the disease caused by the novel coronavirus known as

SARS-CoV-2, has become a global pandemic. Thompson Decl. ¶ 3 (DX-8). As of March

29, the virus has infected 721,584 people around the world and killed 33,958. 2 There

are currently 124,686 cases in the United States and that number continues to grow

exponentially. 3 After an Imperial College of London study predicted high fatalities in

the United States without decisive action, the White House issued sweeping new rec-

ommendations on March 16, 2020, including that people not gather in groups of more

than 10. 4 Epidemic modeling estimates on the impact of the virus are dire. One of the

authors of the Imperial College of London study stated:

    We estimate that the world faces an unprecedented acute public health emer-
    gency in the coming weeks and months. Our findings suggest that all coun-
    tries face a choice between intensive and costly measures to suppress trans-
    mission or risk health systems becoming rapidly overwhelmed. However, our




2 Coronavirus COVID-19 Global Cases by the Center for Systems Science and Engi-
neering (CSSE) at Johns Hopkins University (JHU), https://gisanddata.maps.arcgis
.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6.
3 Id.
4 Sheri Fink, White House Takes New Line After Dire Report On Death Toll, (N.Y.

Times, Mar. 16, 2020), https://www.nytimes.com/2020/03/16/us/coronavirus-fatality-
rate-white-house.html.



                                          5
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 7 of 43




    results highlight that rapid, decisive and collective action now will save mil-
    lions of lives in the next year. 5

         1.   Absent extraordinary measures, the Texas healthcare system
              could face the same systemic collapse now unfolding in other
              places.
    A very serious concern is that the healthcare system will collapse from the sud-

den influx of very ill patients. Italy was hit hard by the virus in early March. Within

a few weeks, its healthcare system was on the brink of collapse, with doctors having

to ration care based on which patients were more likely to survive. 6 In only a “matter

of days, the system was being felled by a virus that . . . Italians[] had failed to take

seriously.” 7 A group of Italian physicians wrote last week in the New England Journal

of Medicine that the outbreak is “out of control”: 8

    Our own hospital is highly contaminated, and we are far beyond the tipping
    point: 300 beds out of 900 are occupied by Covid-19 patients. Fully 70% of
    ICU beds in our hospital are reserved for critically ill Covid-19 patients with
    a reasonable chance to survive. The situation here is dismal as we operate
    well below our normal standard of care. Wait times for an intensive care bed
    are hours long. Older patients are not being resuscitated and die alone with-
    out appropriate palliative care, while the family is notified over the phone
    . . . . Most hospitals are overcrowded, nearing collapse while medications,
    mechanical ventilators, oxygen, and personal protective equipment are not
    available. Patients lay on floor mattresses. The health care system struggles
    to deliver regular services — even pregnancy care and child delivery — while


5 Ryan O’Hare, Coronavirus Pandemic Could Have Caused 40 Million Deaths If Left
Unchecked, https://www.imperial.ac.uk/news/196496/coronavirus-pandemic-could-
have-caused-40/.
6 Mattia Ferraresi, A Coronavirus Cautionary Tale From Italy: Don’t Do What We

Did, (Boston Globe, Mar. 13, 2020), https://www.bostonglobe.com/2020/03/13/opin-
ion/coronavirus-cautionary-tale-italy-dont-do-what-we-did/.
7 Id.
8 Mirco Nacoti, et al, At the Epicenter of the Covid-19 Pandemic and Humanitarian

Crises in Italy: Changing Perspectives on Preparation and Mitigation, NEJM Cata-
lyst: Innovations in Care Delivery, Mar. 22, 2020), https://catalyst.nejm.org/
doi/full/10.1056/CAT.20.0080.



                                            6
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 8 of 43




     cemeteries are overwhelmed, which will create another public health prob-
     lem. 9

         2.   Health systems in New York and Louisiana stand on the brink
              of collapse.
     There are signs of similar strain beginning to show in the United States. New

York City is one of the epicenters of the disease. Footage of overflowing emergency

rooms in New York is sobering. 10 On March 27, New York City had 21,873 COVID-

19 infections, 281 deaths, and at least 3,900 hospitalized. 11 One day later, on March

28, it was reporting 30,765 infections. 12 On March 29, 2020, 33,474 cases are re-

ported. 13 At one hospital in Queens, thirteen people died in a single day. 14 Temporary

morgues have been pieced together using refrigerated trucks, while medical staff lack

adequate PPE and are putting themselves in harm’s way to care for the sick. 15

     Several doctors, nurses and paramedics told The Associated Press of deteri-
     orating working conditions in emergency rooms and ICUs that make care-
     takers even more vulnerable. Sick patients are placed in beds packed end-to-
     end. Limited supplies of face masks, gowns and shields have them wearing
     the same protective equipment all day. A lack of available ventilators could
     soon put doctors and nurses in the agonizing position of prioritizing who gets
     them and who does not. 16


9 Id.
10 See Bernard Condon, Jim Mustian, and Jennifer Peltz, Video Shows New York City
Emergency Room Overflowing With Patients as City on Frontlines of Coronavirus Out-
break, (Associated Press, Mar. 28, 2020), https://abc7ny.com/jamaica-hospital-
queens-new-york-city-nyc-coronavirus/6058195/.
11 Id.
12 Coronavirus Disease Daily Data Study, https://www1.nyc.gov/assets/doh/down-

loads/pdf/imm/covid-19-daily-data-summary.pdf.
13 Id.
14 Id.
15 See Condon, supra note 11 (“A nurse died from coronavirus after working nonstop

for weeks at a hospital where staffers frustrated with dwindling supplies posed in
gowns made of trash bags.”)
16 Id.; Patrick Madden, Ashley Dean, New Orleans Officials Point to Increasing




                                           7
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 9 of 43




    Closer to Texas (and specifically the Houston metropolitan area), New Orleans is

another growing epicenter. In Louisiana, Orleans Parish has the highest COVID-19

death rate per capita in the nation. 17 On March 22, Louisiana Governor Edwards

issued a statewide “stay at home” order, “citing fears that the Louisiana health care

system could run out of capacity in as short a time as a week.” 18 PPE shortage is a

major concern, with Louisiana healthcare workers reporting “a lack of protective

equipment amid a surge in new coronavirus cases in the region.” 19 At one hospital in

New Orleans, 60 employees have already tested positive for the virus and another

300 are quarantined. Marier Decl. ¶ 13 (DX-9). State health experts are projecting

that during the first week of April, “there are going to be more sick patients in the

greater New Orleans region than there are hospital beds to care for them.” 20 One

official described this as “absolutely frightening.” 21 Another said, “This is a disaster

that will define us for generations.” 22




Spread of COVID-19 Cases, https://www.npr.org/sections/coronavirus-live-updates/
2020/03/27/822461580/new-orleans-officials-point-to-increasing-spread-of-covid-19-
cases.
17 Missy Wilkinson, New Orleans ER Workers Say Hospitals Are Verging On ‘Systemic

Collapse,’ https://www.vice.com/en_us/article/7kzjby/covid-19-new-orleans-louisiana-
hospitals-coronavirus-emergency.
18 Id.
19 Andrea Gallo, Blake Paterson and Matt Sledge, Louisiana Nurses Face Start Choice

Between Personal Protection, Coronavirus Patient Care, https://www.nola.com/
news/coronavirus/article_5ffada98-7071-11ea-9c12-0bbed00fccd5.html.
20 Rosemary Westwood, ‘This Is Absolutely Frightening’: Louisiana Hospitals Brace

For The Worst of COVID-19, https://www.wwno.org/post/absolutely-frightening-loui-
siana-hospitals-brace-worst-covid-19.
21 Id.
22 Vann R. Newkirk II, Watch New Orleans, (The Atlantic, Mar. 27, 2020), https://

www.theatlantic.com/politics/archive/2020/03/coronavirus-pandemic-coming-new-or-
leans/608821/.

                                           8
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 10 of 43




    B. Texas Takes Extraordinary Measures to Prepare for a Surge of
       COVID-19 Infections.
    COVID-19 has also spread to Texas. The number of cases in Texas has jumped

156% from just five days ago. See DX-3. An “exponential increase” in COVID-19 cases

is expected over the next few days and weeks. Abraham Decl. ¶4 (DX-6). Such a dras-

tic increase will pose serious threats to the ability of Texas’s emergency healthcare

system to continue providing effective care. Id. According to Dr. Heidi Abraham, the

Associate EMS Medical Director for Austin/Travis County Emergency Medical Ser-

vices, unless the infection rate can be slowed and PPE and hospital capacity pre-

served, emergency healthcare in Austin and Travis County is “in danger of becoming

overburdened in a very short time.” Abraham Decl. ¶ 9.

    Texas law makes the Governor “responsible for meeting the dangers to the state

and people presented by disasters.” Tex. Gov’t Code § 418.011. Governor Abbott de-

clared a statewide disaster on March 13, 2020 pursuant to Texas Government Code

section 418.014. DX-1. The Government Code grants the Governor broad authority

once he has declared a disaster. In a disaster, the Governor may “suspend the provi-

sions of any regulatory statute prescribing the procedures for conduct of state busi-

ness or the orders or rules of a state agency if strict compliance with the provisions,

orders, or rules would in any way prevent, hinder, or delay necessary action in coping

with a disaster.” Id. § 418.016. The Governor may even “commandeer or use any pri-

vate property if the governor finds it necessary to cope with a disaster.” Id.

§ 418.017(c). These powers are exercised by the Governor through the issuance of

executive orders, proclamations, and regulations, which the Governor also has the

power to amend or rescind. Id. at § 418.012. Executive orders, proclamations, and

regulations “have the force and effect of law.” Id.



                                           9
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 11 of 43




     On March 19, 2020, Dr. John Hellerstedt, Commissioner of the Department of

State Health Services, declared a public health disaster under Texas Health and

Safety Code section 81.082 because the virus “poses a high risk of death to a large

number of people and creates a substantial risk of public exposure because of the

disease’s method of transmission and evidence that there is community spread in

Texas.” DX-2.

         1.   Governor Abbott issues EO GA-09 to ensure the survival of Texas
              healthcare.
     Avoiding collapse requires the entire healthcare system to conserve resources.

Abraham Decl. ¶¶ 8-9. But despite guidance “from the President’s Coronavirus Task

Force, the CDC, the U.S. Surgeon General, and the Centers for Medicare and Medi-

caid Services” to postpone elective procedures, “hospital capacity and personal pro-

tective equipment are being depleted by surgeries and procedures that are not medi-

cally necessary to correct a serious medical condition or to preserve the life of a pa-

tient.” DX-4. 23

     The national shortage of PPE along with an increased need for it to deal with

highly infectious patients is a major concern. Abraham Decl. ¶¶ 4-6. Many hospitals

in Texas are critically short on supplies. After the disaster declaration, the State




23 See also Jenny Gold, Some Hospitals Continue With Elective Surgeries Despite
COVID-19 Crisis, (Kaiser Health News, Mar. 20, 2020), https://khn.org/news/some-
hospitals-continue-with-elective-surgeries-despite-covid-19-crisis/ (“[E]xperts inter-
viewed . . . found it troubling that hospitals would continue to perform elective sur-
geries in the face of the coronavirus threat, both because of the toll on scarce national
supplies and because it puts staff and patients at unnecessary risk of exposure.”)



                                           10
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 12 of 43




Medical Operations Center had received 2,178 requests for PPE from health care fa-

cilities in Texas. Hoogheem Decl. ¶ 5 (DX-10). 24 One of North Texas’s largest hospi-

tals, Parkland, is in danger of running out of protective masks “in as little as three

weeks, a drastic drop from normal times when the supply could last for three

months.” 25 At Anson General Hospital, north of Abilene, “the supply of N95 masks

was down to 14 on Monday [March 23].” 26 At Goodall-Witcher Hospital, north of

Waco, the hospital administrator “said he had read that between shift breaks and

staffing changes, treating a single COVID-19 patient might require as many as 40

masks per day. On Monday [March 23], his 25-bed hospital had fewer than 75.” 27

         2.   EO GA-09 imposes a blanket ban on medical procedures that are
              not medically necessary to preserve needed resources.
     Based on these concerns, on March 22, 2020, the Governor issued an executive

order designed to increase the capacity of Texas’s healthcare system to absorb a surge

of COVID-19 patients and address the severe shortage of PPE. DX-4 (EO GA-09). The

order applies to all licensed health care professionals and all licensed health care

facilities in the State. It requires that they “postpone all surgeries and procedures

that are not immediately necessary to correct a serious medical condition of, or to

preserve the life of, a patient who without immediate performance of the surgery or


24 To put this in perspective, Texas had 407 hospitals as of 2017. Laura Dyrda, How
Many Hospitals Does Each State Have?, (Becker’s Hosp. Rev., Feb. 2, 2017),
https://www.beckershospitalreview.com/hospital-transactions-and-valuation/how-
many-hospitals-does-each-state-have.html.
25 Scott Friedman, Eva Parks, Jose Sanchez and Jack Douglas Jr., Desperate to Keep

Protective Gear in Stock, North Texas Nurses Told to Re-Use Face Masks,
https://www.nbcdfw.com/investigations/desperate-to-keep-protective-gear-in-stock-
north-texas-nurses-told-to-re-use-face-masks/2337375/.
26 Emma Platoff, Texas Hospitals Brace for Coronavirus Surge With Uncertain Stocks

of Protective Gear, (Tex. Tribune, Mar. 25, 2020).
27 Id.



                                         11
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 13 of 43




procedure would be at risk for serious adverse medical consequences or death, as de-

termined by the patient’s physician.” Id. It does not, however, apply to “any procedure

that, if performed in accordance with the commonly accepted standard of clinical

practice, would not deplete the hospital capacity or the personal protective equipment

needed to cope with the COVID-19 disaster.” Id. The Order is effective until April

21, 2020. Id. According to Dr. Robert Marier, Vice Chairman of Hospital Medicine for

the Ochsner Health System and a board-certified infectious disease expert, this meas-

ure has a “sound basis,” especially in light of the “risk of transmission in health care

settings.” Marier Decl. ¶ 14. According to Dr. Abraham, “uniform compliance” with

EO GA-09 is “vital for the immediate safety of our community.” Abraham Decl. ¶ 9.

                               LEGAL STANDARD
    A temporary restraining order is “an extraordinary remedy that should only is-

sue if the movant shows: (1) a substantial likelihood of prevailing on the merits; (2) a

substantial threat of irreparable injury if the injunction is not granted; (3) the threat-

ened injury outweighs any harm that will result to the non-movant if the injunction

is granted; and (4) the injunction will not disserve the public interest.” Ridgely v. Fed.

Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008). “[T]he enormity of the

relief is difficult to overstate.” Trinity USA Operating, LLC v. Barker, 844 F. Supp.

2d 781, 785 (S.D. Miss. 2011) (citing Wright, Miller & Kane, Federal Practice and

Procedure: Civil 2d § 2948 (noting that courts describe such requests as “drastic,”

“extraordinary,” and the requesting party must make a “clear showing”)). The Court

should proceed with caution in this context, where the issuance of a TRO would have

the effect of countermanding an executive order issued by the Governor to protect

public safety in a national emergency.



                                           12
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 14 of 43




                                    ARGUMENT

I.   The Court Should Deny the Motion for Temporary Restraining Order.
     Plaintiffs have not satisfied any of the four requirements for a TRO.

     A. Plaintiffs Have No Likelihood of Success on the Merits.

         1.   EO GA-09 applies to all physicians and clinics, including Plain-
              tiffs.
     The plain language of EO GA-09 temporarily curtails “surgeries and proce-

dures,” unless they are (1) “not immediately necessary to correct a serious medical

condition of, or preserve the life of a patient,” or (2) would not deplete hospital capac-

ity or use needed PPE resources. Elective abortions—whether medical or surgical—

do not meet either of these criteria and are therefore prohibited by EO GA-09. And

according to Dr. Timothy Harstad, the perinatal medical director at St. David’s Med-

ical Center in Austin, “suspending elective abortion procedures would help preserve

valuable PPE and hospital capacity.” Harstad Decl. ¶5 (DX-7).

              a.   Elective abortions        are    not    “immediately       medically
                   necessary”
     Abortions are considered an elective procedure unless they are therapeutic,

meaning performed for medical reasons. See id. ¶ 3, 5.       Therapeutic abortions are

rare and are performed in hospitals, not abortion clinics. Id. ¶ 3. And “elective abor-

tions are never ‘immediately medically necessary.’” Thompson Decl. ¶ 5. Thus, under

the plain text of EO GA-09, “abortion providers should not be exempted.” Id. To the

extent Plaintiff argue that they could somehow comply with EO GA-09 and still per-

form elective abortions, Pls. Mot. TRO 12-13, they are mistaken.

     Because the plain text shows otherwise, Plaintiff argue that abortion is “essential

health care” and therefore should not be included in any measures taken to expand

hospital capacity for COVID-19 cases, and that they should be able to use opinions of


                                           13
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 15 of 43




industry groups to justify their decision to flout the law. Pls. Mot. TRO 12-13. The

American College of Obstetricians and Gynecologists (ACOG) issued a statement op-

posing the categorization of abortion as a procedure that can be delayed during the

COVID-19 pandemic, asserting that “abortion is an essential component of compre-

hensive health care.” Pls. Mot. TRO 14. But 86% of OB/GYNS do not even perform

abortions. 28 Regardless, EO GA-09 does not refer to “essential health care.” Under

the language of EO GA-09, elective abortions are not “immediately necessary,” nor do

they “correct a serious medical condition.” See also Thompson Decl. ¶ 5; Harstad Decl.

¶5. Thus, EO GA-09 clearly prohibits the performance of elective abortions, like other

elective procedures, for a limited period of time.

             b.   Surgical abortions use valuable PPE.
     Plaintiff admit that they use PPE when performing surgical abortions. Compl. ¶

54. They claim that they will try to use less in light of the shortage. Compl. ¶ 51.

While that is admirable, the point of EO GA-09 is to preserve all possible PPE for the

vital purpose of protecting healthcare workers on the front lines of fighting COVID-

19—a measure that is essential to preventing a systemic collapse due to the spread

of infection to those workers. Abraham Decl. ¶¶ 5-6, Hoogheem ¶ 3; see also Marier

Decl. ¶ 6, 11-13. Plaintiffs’ use of PPE for any non–medically necessary procedures is

prohibited by EO GA-09.




28Debra Stulberg, et al., Abortion Provision Among Obstetrician-Gynecologists, Ob-
stet. Gynecol. 2011 Sep; 118(3): 609–614, https://www.ncbi.nlm.nih.gov/pmc/articles/
PMC3170127/.

                                           14
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 16 of 43




             c.   Abortions may result in complications, which will impact
                  hospitals.
     Plaintiffs admit that abortion complications occur and that they sometimes re-

quire hospitalization or treatment at an emergency room. Compl. ¶ 40. Planned

Parenthood has conceded that at least 210 women each year in Texas are hospitalized

after seeking an abortion. Planned Parenthood of Greater Tex. Surgical Health Servs.

v. Abbott, 748 F.3d 583, 595 (5th Cir. 2014). That is about four women every week.

Using the rate Plaintiffs give for major complications, 0.23%, Compl. ¶ 40, that is two

women every week. And because abortion doctors are not required to have admitting

privileges at a nearby hospital, see Hellerstedt, 136 S. Ct. at 2299, they cannot admit

and take care of their own patients. Instead, patients suffering complications are sent

to an emergency room. Thus, aside from taking up needed beds in the midst of this

pandemic, abortion patients will also further burden overtaxed emergency depart-

ments during a surge of COVID-19 cases. See Abraham ¶ 9.

             d.   Medication abortions are a “procedure” within the scope of
                  EO GA-09.
     Plaintiffs argue that medication abortions are not a “procedure” within the mean-

ing of the Order. The definition of “procedure” in the medical context is “a series of

steps for doing something.” Miller-Keane Encyclopedia and Dictionary of Medicine,

Nursing, and Allied Health (7th ed. 2003). That encompasses medication abortion.

According to the Texas Medical Board’s FAQs, the term “procedure” under EO GA-09

excludes only “physical examinations, non-invasive diagnostic tests, the performing

of lab tests, or obtaining specimens to perform laboratory tests.” 29 And Plaintiffs



29Texas Medical Board (TMB) Frequently Asked Questions (FAQs) Regarding Non-
Urgent, Elective Surgeries and Procedures During Texas Disaster Declaration for



                                          15
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 17 of 43




themselves treat medication abortion as a “medical procedure.” 30 Medication abor-

tions frequently result in complications that require surgical intervention, and thus

use PPE and impact hospital capacity, as discussed above.

    i.   Undergoing a medication abortion is not like taking an aspirin. As Planned

Parenthood states, “[t]he abortion pill process has several steps and includes two dif-

ferent medicines.” 31 The procedure begins with the patient taking Mifepristone,

which causes the fetus to die. 32 Because of “the risks of serious complications,” Mif-

eprex is “available only through a restricted program under a Risk Evaluation and

Mitigation Strategy (REMS) called the Mifeprex REMS Program.” 33 A REMS “is a

drug safety program that the U.S. Food and Drug Administration (FDA) can require

for certain medications with serious safety concerns to help ensure the benefits of the

medication outweigh its risks.” 34

    Between 24 and 48 hours later, the woman is instructed to take a second medi-




COVID-19 Pandemic, Mar. 29, 2020, http://www.tmb.state.tx.us/idl/228ABC7B-2985-
16D5-9C9F-2099C0DADC24.
30 Planned Parenthood Gulf Coast, Disclosure and Consent Form for Medical, Surgi-

cal, and Diagnostic Procedures, https://www.plannedparenthood.org/files/6114/0168/
3065/C107e_Disclosure_and_Consent_for_Medical_Surgical_Diagnostic_Proce-
dureTexas.pdf.
31   See Planned Parenthood, How Does the Abortion Pill Work?,
https://www.plannedparenthood.org/learn/abortion/the-abortion-pill/how-does-the-
abortion-pill-work.
32 See Mifeprex Medication Guide 17, https://www.fda.gov/media/72923/download.
33 Mifeprex label, https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/020687

s020lbl.pdf.
34   FDA, Risk Evaluation and Mitigation Strategies, https://www.fda.gov/drugs/
drug-safety-and-availability/risk-evaluation-and-mitigation-strategies-rems.



                                          16
           Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 18 of 43




cation, misoprostol, which causes her uterus to contract and expel the fetus and pla-

centa. 35 Women experience bleeding and cramping during this process. 36 With some

frequency, these drugs do not completely empty the uterus, which can result in a

serious infection. 37 Thus, the provider is required to schedule a follow-up appoint-

ment with the patient to make sure that the abortion is complete. 38

     Before prescribing drugs to induce an abortion, Texas law requires a physician

to examine the patient. Texas law also requires that “the attending physician, ad-

vanced practice registered nurse, or physician assistant . . . obtain[] and document[]

a pre-procedure history, physical exam, and laboratory studies, including verification

of pregnancy.” Tex. Health & Safety Code § 171.063(c). This physical examination

and interaction with staff will require some use of PPE such as gloves or masks, es-

pecially during a pandemic where close physical contact (like in the healthcare con-

text) can result in virus transmission, and even asymptomatic people may transmit

the virus. Marier Decl. ¶ 6; Abraham Decl. ¶.

     ii.   It is possible the woman could end up in a hospital and divert COVID-19

resources as a result of a medication abortion. Incomplete medication abortions are

common. To even become certified to prescribe mifepristone, the FDA requires pro-

viders to agree that they have the “ability to provide surgical intervention in cases of

incomplete abortion or severe bleeding, or to have made plans to provide such care

through others, and ability to assure patient access to medical facilities equipped to




35 Id.
36 Id.
37 Id.
38 Id.; Tex. Health & Safety Code § 171.063(e)-(f); 25 Tex. Admin. Code 139.53(b)(4).




                                          17
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 19 of 43




provide blood transfusions and resuscitation, if necessary.” 39 Mifeprex is currently

approved for use up to 70 days (10 weeks) gestation. 40 But Mifeprex has an 8% in-

complete abortion rate before 49 days (7 weeks) and a more than 15% incomplete

abortion rate beyond that gestational age41 There were 17,050 medication abortions

in Texas in 2017, so about 328 per week. Assuming the lower 8% incomplete abortion

rate, at least 26 women per week in Texas would require surgical intervention. The

surgical procedure necessary to complete the abortion or stop the hemorraging will

require PPE, and the patient may require hospitalization or a blood transfusion. 42

Thus, medication abortion risks impacting hospital resources just like other outpa-

tient elective procedures that may result in a complication or hospital visit, even if

that is not typical.

              e.   Abortion clinics may contribute to the spread of COVID-19
                   by remaining open.
     Aside from impacting PPE supplies and hospital capacity, see Harstad Decl. ¶ 5,

Plaintiff’ clinics can contribute to the spread of the virus by continuing to perform

non-medically necessary procedures. Abraham ¶¶ 7-8. People infected with COVID-

19 may infect others prior to the onset of symptoms, and even healthcare workers



39 Mifeprex REMS, https://www.accessdata.fda.gov/drugsatfda_docs/rems/Mifepris-
tone_2019_04_11_REMS_Document.pdf.
40 Mifeprex Medication Guide 16, supra.note 34.
41 Am. Coll. of Obstetricians and Gynecologists, Medical Management of First-Tri-

mester Abortion, Practice Bulletin 143 (2016), https://www.acog.org/clinical/clinical-
guidance/practice-bulletin/articles/2014/03/medical-management-of-first-trimester-
abortion.
42 Blood supplies are critically low due to the pandemic. See Am. Red Cross, American

Red Cross Faces Severe Blood Shortage As Coronavirus Outbreak Threatens Availa-
bility of Nation’s Supply, https://www.redcross.org/about-us/news-and-events/press-
release/2020/american-red-cross-faces-severe-blood-shortage-as-coronavirus-out-
break-threatens-availability-of-nations-supply.html.

                                         18
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 20 of 43




wearing N95 masks cannot completely eliminate the risk of contracting the virus.

Marier Decl. ¶¶ 6-8, 11-13; Abraham Decl. ¶ 4. Plaintiffs, however, admit they do not

wear N95 masks, Pls. Mot. TRO 22, so they are at increased risk of becoming infected

themselves and spreading the virus. Marier Decl. ¶¶ 11-13.Moreover, as Plaintiff

state, women travel from other locations to receive abortions at their clinics, and trav-

eling to other parts of the State is exactly what is causing the spread of the virus. See

Compl. ¶ 72; Dewitt-Dick Decl. ¶ 22 (“Some [patients] come from over a hundred miles

to receive care at our clinic.”); Ferrigno Decl. ¶30 (patients “hail from all over Texas”).

In 2017, there were 53,843 abortions performed in Texas. DX-5. That is over 1,000

abortions per week. That is a high volume of people traveling “all over” the State and

coming through medical facilities, which risks spreading the illness further. See Abra-

ham Decl. ¶7.

         2.   EO GA-09 is a valid exercise of state power.
    EO GA-09 is a proper exercise of the State’s police power, and the right to an

abortion recognized by precedent does not preempt public health measures taken in

a time of emergency.

              a.   Longstanding precedent permits States to exercise their po-
                   lice power in an emergency to protect public health.
    The Tenth Amendment reserves to the States all powers that are not given to the

United States or otherwise prohibited by the Constitution. U.S. Const. Amend. X.

This reservation of power includes the police power, which enables the State to act to

protect public health. The Supreme Court has “distinctly recognized the authority of

a state to enact quarantine laws and health laws of every description.” Jacobson v.

Commonwealth of Massachusetts, 197 U.S. 11, 25 (1905). When faced with potential




                                            19
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 21 of 43




epidemics or crises caused by infectious diseases, the Supreme Court has held repeat-

edly that States may act to protect their citizens without violating the Constitution.

See id. (upholding a mandatory vaccination program for small pox against a Four-

teenth Amendment challenge); Compagnie Francaise de Navigation a Vapeur v. Bd.

of Health of State of La., 186 U.S. 380 (1902) (upholding quarantine law that pre-

vented a ship from landing in New Orleans because of infectious disease there against

Commerce Clause and procedural due process challenges); Rasmussen v. State of Id.,

181 U.S. 198 (1901) (upholding a law that permitted the Governor to ban certain

sheep from being imported if evidence of disease was found against a Commerce

Clause challenge); see also, e.g., Benson v. Walker, 274 F. 622 (4th Cir. 1921) (uphold-

ing board of health resolution that prevented carnivals and circuses from entering a

certain county in response to the Spanish flu epidemic).

             b.   Individual rights, including abortion, may be temporarily
                  curtailed in a time of emergency.
    1.   While the Constitution is not suspended during a national crisis, Supreme

Court precedent allows for States trying to protect public health to take action that

may restrict personal liberty to some degree:

    There is, of course, a sphere within which the individual may assert the su-
    premacy of his own will . . . But it is equally true that in every well-ordered
    society charged with the duty of conserving the safety of its members the
    rights of the individual in respect of his liberty may at times, under the pres-
    sure of great dangers, be subjected to such restraint, to be enforced by rea-
    sonable regulations, as the safety of the general public may demand.

Jacobson, 197 U.S. at 29.

    This is true for enumerated rights, like property rights:

    That a state, in a bona fide exercise of its police power, may interfere with
    private property, and even order its destruction. . . . For instance, meats,
    fruits, and vegetables do not cease to become private property by their decay;


                                          20
          Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 22 of 43




     but it is clearly within the power of the state to order their destruction in
     times of epidemic, or whenever they are so exposed as to be deleterious to
     the public health. . . . No property is more sacred than one’s home, and yet a
     house may be pulled down or blown up by the public authorities, if necessary
     to avert or stay a general conflagration.

Sentell v. New Orleans & C.R. Co., 166 U.S. 698, 704-05 (1897).

     This is also true for substantive due process rights involving bodily or personal

autonomy. For instance, the “liberty secured” by the Fourteenth Amendment includes

the right to ‘“live and work where [one] will.’” Jacobson, 197 U.S. at 29 (quoting

Allgeyer v. Louisiana, 165 U.S. 578 (1897)). Yet to protect the public against the

spread of disease, a states may impose mandatory quarantine orders even as to indi-

viduals who are not sick themselves. See id. States may also require mandatory vac-

cinations, notwithstanding the Fourteenth Amendment. See Jacobson, 197 U.S. at

27-38; see also Phillips v. City of N.Y., 775 F.3d 538 (2d Cir. 2015) (rejecting a sub-

stantive due process challenge to New York’s vaccination requirement for public-

school children, relying on Jacobson, 197 U.S. 11). There is no reason a non-enumer-

ated right like abortion should receive greater preference or protection.

     2.   Further, temporary curtailment in this context is not a denial of the right

altogether. Take, for example, this Court’s closure due to the danger of COVID-19.

The Court has postponed criminal jury trials until May 1, 2020, a longer period than

that at issue with EO GA-09. 43 Certainly, the Constitution expressly establishes the

right to “speedy and public trial” by jury. U.S. Const. am. VI. But this Court evidently




43Order Regarding Court Operations Under the Exigent Circumstances Created By
the      COVID-19     Pandemic,       (W.D.     Tex.     Mar.     13,    2020),
https://www.txwd.uscourts.gov/wp-content/uploads/2020/03/Order-Re-COVID-
19.pdf.



                                          21
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 23 of 43




does not consider the temporary suspension of that right because of the “exigent cir-

cumstances” presented by the “severity of the risk” of COVID-19 to “public health” to

be an outright denial of the constitutional right to speedy trial by jury. 44 Id. The Court

has limited its functions to only the most urgent matters, while postponing others,

even though those matters are still important. 45 That is precisely what EO GA-09

does with medical procedures that are not “immediately medically necessary”; such

procedures must be postponed until April 21, 2020, to prepare the healthcare system

to absorb a sharp increase in COVID-19 cases.

     Further, the right to vote is “the essence of a democratic society, and any re-

strictions on that right strike at the heart of representative government.” Reynolds

v. Sims, 377 U.S. 533, 555 (1964). It is also expressly protected by the Constitution.

U.S. Const. am. XIV § 2, XV, XVII, XIX, XXIV. Yet the Ohio Supreme Court just

rejected an effort to challenge the Ohio Department of Health’s order postponing the

State’s March 17 primary election until June 2, 2020, due to public health concerns

related to COVID-19. 46




44 The Court also suspended application of the Speedy Trial Act, 18 U.S .C. § 3161
(h)(7)(A), finding “that the ends of justice served by ordering these continuances out-
weigh the best interests of the public and each defendant’s right to a speedy trial. In
fact, the best interests of the public are served by these continuances.” Id.
45 Additional Order Regarding Sentencing Hearings Under the Exigent Circum-

stances Created By the COVID-19 Pandemic, (W.D. Tex. Mar. 24, 2020) (continuing
all sentencings for which the presentence report calculates the bottom of the Guide-
lines range as 21 months’ imprisonment or more), https://www.txwd.uscourts.gov/wp-
content/uploads/2020/03/Amended%20Order%20Re%20Court%20Opera-
tions%20032420.pdf.
46 See State ex rel. Speweik v. Wood Cty. Bd. of Elections, No. 2020-0382, 2020 WL

1270759 (Ohio Mar. 17, 2020); J. Edward Moreno, Ohio Supreme Court Denies Chal-
lenge to State Primary Delay (The Hill Mar. 17, 2020), https://thehill.com/home-



                                            22
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 24 of 43




                                          ***

    EO GA-09’s temporarily suspension of abortion procedures—like all other proce-

dures that are not “immediately medically necessary” for reasons directly related to

the public health—is not an outright denial of that right. Nor is it a de facto violation

of the Constitution, given the legitimate exercise of the State’s police power to protect

public health in this emergency situation.

             c.   The Casey standard does not categorically exempt abortion
                  from any curtailment for any reason, even pre-viability.
    Plaintiffs’ arguments completely fail to consider the State’s police power to pro-

tect the public health during a pandemic. Instead, they argue that abortion has spe-

cial protection, notwithstanding clear authority allowing the State to take strong

measures to protect the public health. They base this argument on Planned

Parenthood of Southeastern Pennsylvania v. Casey’s holding that the State may not

prohibit abortion before viability. 505 U.S. 833 (1992); Pls. Mot. TRO 17-20; see also

Jackson Women’s Health Org. v. Dobbs, 945 F.3d 265 (5th Cir. 2019).

    But Casey did not insulate previability abortions from any incursion whatsoever,

no matter how justified. Rather, Casey drew a line at viability because “viability

marks the earliest point at which the State’s interest in fetal life is constitutionally

adequate to justify a legislative ban on nontherapeutic abortions.” Casey, 505 U.S. at

860 (emphasis added). After viability, the Court reasoned, the State’s interests in

protecting the fetus’s life are strong enough to support restriction because viability

“is the time at which there is a realistic possibility of maintaining and nourishing a




news/state-watch/487983-ohio-supreme-court-denies-challenge-to-state-primary-de-
lay.



                                           23
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 25 of 43




life outside the womb, so that the independent existence of the second life can in rea-

son and all fairness be the object of state protection that now overrides the rights of

the woman.” Id. The State’s interest in fetal life is not at issue here, but the State’s

interest in everyone’s life is. Casey, and consequently Dobbs, are simply not applicable

to a situation like this one, nor do they purport to be. 47

     The Fifth Circuit recognizes that where the State has compelling interests, such

as public health, it may take action that has the effect of completely restricting abor-

tions without running afoul of the Constitution. In Jackson Women’s Health Org. v.

Currier, 760 F.3d 448, 457 (2014), the Fifth Circuit held that a law requiring admit-

ting privileges for abortion doctors was unconstitutional because it would result in

closing the sole abortion clinic in the state. The Court said that the closure would

“effectively extinguish [the right to pre-viability abortion] within Mississippi’s bor-

ders.” Id. But the Fifth Circuit nevertheless clarified that it was not a per se undue

burden for the State to apply health standards to close that sole clinic, even if it had

the effect of banning abortions in the State: “Nothing in this opinion should be read

to hold that any law or regulation that has the effect of closing all abortion clinics in

a state would inevitably fail the undue burden analysis.” Id. at 458.

     This makes perfect sense. Obviously, if a clinic or doctor is endangering its pa-

tients, the State may close that clinic or suspend the doctor’s license to practice med-

icine to protect the public, even if that clinic or doctor were the only one performing

abortions in the State. In that circumstance, as here, the compelling interest of pro-

tecting public health justifies the resulting loss of abortion access.


47The same is true of the cases cited by plaintiffs striking down pre-viability abortion
restrictions. Pls. Mot. TRO 18-19. None of the cited cases involve a law of general
applicability enacted to preserve medical resources in a time of national crisis.

                                            24
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 26 of 43




         3.   EO GA-09 is Not An Unconstitutional Undue Burden.
     Plaintiffs alternatively argue that if the undue burden test applies, EO GA-09 is

unconstitutional under that standard. Pls. Mot. TRO 20-21. Under Casey, a law im-

poses an “undue burden” when it places “a substantial obstacle in the path of a

woman seeking an abortion.” 505 U.S. at 878. Casey made clear that “[n]ot all burdens

on the right to decide whether to terminate a pregnancy will be undue.” 505 U.S. at

876. Yet even if state regulation “increas[es] the cost or decreas[es] the availability,”

or makes it “more difficult or more expensive to procure an abortion,” that “cannot be

enough to invalidate it” if the law serves a “valid purpose . . . not designed to strike at

the right itself.” Id. at 874 (emphasis added). Rather, if a law amounts to a “substan-

tial obstacle,” the Court “consider the burdens a law imposes on abortion access to-

gether with the benefits those laws confer.” Whole Woman’s Health v. Hellerstedt, 136

S. Ct. 2292, 2309 (2016).

              a.   EO GA-09 imposes no greater burden on women seeking
                   abortions in the next three weeks than it does on other peo-
                   ple seeking surgeries or procedures.
     EO GA-09 imposes only a temporary burden on abortion access. For just three

weeks, physicians and clinics are prohibited from performing abortion procedures un-

less the procedure is “immediately medically necessary” or if the procedure would not

deplete the hospital capacity or PPE needed to cope with the COVID-19 disaster. DX-

4. 48 Delay of a few weeks for public health reasons does not amount to a total denial.


48Plaintiffs claim that EO GA-09 “could remain in effect for months.” Pls. Mot. TRO
at 21. That is speculation and should be disregarded. EO GA-09 expires on April 21,
2020, three weeks from now, and plaintiffs point to nothing to support their assertion
that it would be indefinitely effective. Texas law authorizes the Governor to issue
executive orders during a state of disaster, and states that a “state of disaster may
not continue for more than 30 days unless renewed by the governor.” Tex. Gov’t Code
§ 418.014(c).

                                            25
          Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 27 of 43




See Part I.A.2.b.2. supra; see also Casey, 505 U.S. at 886 (acknowledging mandatory

waiting period may sometimes result in a delay of “much more than a day” but con-

cluding that it was not an undue burden even if it increased costs and potential de-

lays).

     a.   EO GA-09 does not burden Plaintiff’ patients more than anyone else. It ap-

plies to every physician and every clinic in the State of Texas, so it is obviously not

“designed to strike at the right itself.” Casey, 505 U.S. at 874. It also applies to every

medical procedure—women seeking abortions are being treated no differently than

anyone else seeking a medical procedure at this time. Many people across the State

will not be able to have a desired surgery for the next three weeks because of the

grave threat of COVID-19, which will unfortunately impose some hardship. Physi-

cians have been postponing surgeries for cancer patients, for patients with heavy

bleeding that can be controlled temporarily with medication, for orthopedic proce-

dures, bariatric surgeries, and tubal ligations. Harstad Decl. ¶ 5, Thompson Decl. ¶ 4.

All physicians at UT Southwestern Medical Center are restricted to performing sur-

gery only in life-threatening cases. Thompson Decl. ¶ 4. Nationwide, stent procedures

for clogged arteries, surgeries for breast, thyroid, prostate, and kidney cancer, mam-

mograms, colonoscopies, and fertility treatments are being postponed because of the

threat of COVID-19. 49

     A pandemic does not present ideal circumstances for anyone. The temporary bur-

den on women seeking abortion is commensurate with—and arguably exceeded in

some cases—by the burdens being placed on many other Texans seeking other types


49 Marilynn Marchione, Cancer, Heart Surgeries Delayed as Coronavirus Alters Care
(Associated Press Mar. 18, 2020), https://www.usnews.com/news/health-news/arti-
cles/2020-03-18/cancer-heart-surgeries-delayed-as-coronavirus-alters-care.

                                           26
          Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 28 of 43




of procedures during this unprecedented disaster. The State took emergency action

to do what it can to preserve limited medical resources in the next few weeks to pre-

vent a complete breakdown of the healthcare system in Texas, and the action it took

is consistent with recommendations by the Surgeon General and the American Col-

lege of Surgeons. 50 See Abraham Decl. ¶ 8-9.

     b.   Plaintiffs also assert that abortion is one of the “safest medical procedures

in the United States,” Compl. ¶ 40, yet also claim that “a delay of several weeks or

even days may increase the risks.” Compl. ¶ 71. But if abortion really is as safe as

Plaintiff claim, these “risks” can only be minimal. Planned Parenthood made the

same argument in Casey, but the plurality rejected it, concluding that “in the vast

majority of cases, a 24-hour delay does not create any appreciable health risk.” Casey,

505 U.S. at 885. And certainly, they would not exceed those of a cancer patient wait-

ing for surgery, or a heart patient with a blockage waiting for a stent. The costs or

risks of other procedures may rise as a result of the delay—cancer may metastasize,

and tumors may grow and become more difficult to remove. But that alone does not

invalidate a valid exercise of the State’s police power to protect the public health,

especially when it applies across the board to all providers.

     c.   Plaintiffs also raise concerns about unnamed women being “forced to con-

tinue a pregnancy against their will,” Compl. ¶ 70, having the expense of “buy[ing]




50Vice Adm. Jerome M. Adams, M.D., Surgeon General: Delay Elective Medical, Den-
tal Procedures to Help Us Fight Coronavirus, (USA Today Mar. 22, 2019),
https://www.usatoday.com/story/opinion/2020/03/22/surgeon-general-fight-corona-
virus-delay-elective-procedures-column/2894422001/; Am. College of Surgeons,
COVID-19: Elective Case Triage Guidelines for Surgical Care, Mar. 24, 2020,
https://www.facs.org/covid-19/clinical-guidance/elective-case.



                                          27
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 29 of 43




new clothes” due to “weight gain,” Hagstrom-Miller Decl. ¶ 33, or being subjected to

childbirth. 51 But again, they do not plead that there is any actual patient at any one

of the seven plaintiff clinics that will not be able to receive an abortion because of EO

GA-09’s effectiveness for three weeks, Compl. ¶¶ 35-74. 52

                b.   The benefits of EO GA-09 are compelling.
     By contrast, the benefits of EO GA-09 are significant. See Abraham Decl. ¶ 8;

Marier Decl. ¶ 14; Harstad Decl. ¶ 4. Plaintiffs claim that the Executive Order serves

no benefit as to them, so this Court should exempt them from it. That is incorrect for

four reasons.

     First, restricting contact between patients, medical staff, and physicians at this

time is beneficial to help prevent the spread of COVID-19, even if Plaintiffs’ claims of

taking steps to reduce contact are true. Abraham Decl. ¶ 7; see Marier Decl. ¶¶ 6, 11-

12. Even if Plaintiffs’ claims of low PPE usage are true, they are still using PPE that

instead could be used for healthcare workers on the front lines of caring for COVID-

19 patients. See Harstad Decl. ¶5. Even one extra mask could save the life of a phy-

sician or nurse caring for COVID-19 patients. The same goes for hospital beds and

patients. See Part I.A.1.c supra. “Under current circumstances, available PPE should

be directed to healthcare workers on the front lines of treating COVID-19 patients.”



51 Plaintiffs claim that the risk of dying in childbirth is fourteen times higher than
from having an abortion. Compl. ¶ 41. But “this statement is unsupported by the lit-
erature and there is no credible scientific basis to support it.” Byron Calhoun, The
Maternal Mortality Myth in the Context of Legalized Abortion, Linacre Q. 2013 Aug.
80(3): 264-276, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6027002/.
52 If there were any such patients, it is unlikely there would be many, given that only

3% of abortions in Texas occur after 17 weeks LMP (15 weeks post-fertilization). DX-
5. Any woman so affected could seek as-applied relief—a far narrower demand than
plaintiffs’, which is to exempt all abortion doctors and clinics from a generally appli-
cable executive order.

                                           28
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 30 of 43




Abraham Decl. ¶ 6.

     Second, if despite that the Court were inclined to think Plaintiff’ impact on the

healthcare system was insignificant, small effects can add up in a public health crisis.

Even a few extra patients take up resources that could otherwise be used to treat

COVID-19 patients, and if the healthcare system is stretched to its breaking point,

those are resources that cannot be spared. To cite an earlier example, a mere 14

masks separates Anson General Hospital from risking transmission and further

spread of COVID-19 from patients to healthcare workers. 53

     Indeed, the shortage of masks is critical. Abraham Decl. ¶ 6. The CDC told

healthcare workers that they can use bandanas if nothing else is available. 54 The

public is donating homemade masks to healthcare workers, 55 and Texas enlisted the

help of inmates at Gatesville Correctional Facility to make cotton masks for the same

reason. 56 There is no doubt that the surgical masks that Plaintiffs regularly use could

help protect healthcare workers where N95 masks are unavailable.

     Third, if one looks only at a small handful of providers or clinics, the impact on

the State healthcare system could look small. But every individual physician or clinic

could make the same argument. If Plaintiffs can perform abortions, why can’t a plas-

tic surgeon do face lifts, or an oral surgeon do dental surgery? Her procedures are



53 Platoff, supra note 24.
54 Centers for Disease Control and Prevention, Strategies for Optimizing the Supply
of Facemasks, https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/face-
masks.html.
55 David Enrich, Rachel Abrams, and Steven Kurutz, A Sewing Army, Making Masks

for America, (N.Y. Times, Mar. 25, 2020), https://www.nytimes.com/2020/03/25/busi-
ness/coronavirus-masks-sewers.html.
56 Deanna Hackney and Eric Levenson, Texas Turns To Prison Labor to Help Cover

Face Mask Shortages, https://www.cnn.com/2020/03/22/us/texas-coronavirus-mask-
trnd/index.html.

                                          29
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 31 of 43




performed on an outpatient basis, complications are rare, and she promises to mini-

mize use of PPE. Her procedures alone would not impact the whole State, as Plaintiffs

also argue. But following Plaintiffs’’ logic would lead to demands for exceptions that

would swallow the rule. Under current circumstances, the State must treat all pro-

viders the same, and must attempt to solve problems quickly and in the aggregate.

We have just days or weeks before a surge of COVID-19 cases here in Texas. If Texas

has any hope of avoiding a situation like (or worse) than Italy’s, and it is critical for

everyone to do their part to prepare now. See Abraham Decl. ¶ 8.

    Fourth, regardless of PPE or hospital bed capacity, requiring Plaintiff to comply

with EO GA-09 benefits patients, the public, and Plaintiff themselves. As the Su-

preme Court stated in Roe v. Wade, the “State has a legitimate interest in seeing to

it that abortion, like any other medical procedure, is performed under circumstances

that insure maximum safety for the patient.” 410 U.S. 113, 150 (1973). During this

public health crisis, “maximum safety” for patients—and medical staff—is to mini-

mize contact with others, especially in view of PPE shortage. If Plaintiff’ facilities

continue performing abortions, they will create continued close contact and encourage

traveling, which will further spread the virus. Abraham Decl. ¶ 7; Marier Decl. ¶¶

11-13.

                                          ***

    Reading Casey like the Plaintiff do would mean that while the government could

suspend basic liberty, property, and voting rights in the name of protecting public

health in exigent circumstances, see Part I.A.2 supra, abortion rights alone are un-

touchable. But that reading is incorrect. Consistent with the longstanding precedent

discussed above, abortion does not take precedence over every other right recognized




                                           30
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 32 of 43




under the Constitution. Where the State’s interests are sufficiently compelling—as

they undoubtedly are here—the State may restrict individual liberties for a tempo-

rary period to address emergency situations. Casey and Dobbs are not to the contrary,

and do not create a categorical exception for abortion that protects it from being reg-

ulated or restricted like other medical procedures in a public health crisis.

    B. Plaintiffs Cannot Satisfy the Other Elements Necessary for a Tem-
       porary Restraining Order.
    Plaintiffs cannot show irreparable harm. See Ridgely, 512 F.3d at 734. As already

discussed in Part I.A.3.a, Plaintiff’ patients’ alleged harm is limited to a three-week

delay in receiving an abortion. And Plaintiffs did not allege in the Complaint that any

particular patients of theirs will not be able to receive an abortion after EO GA-09

expires on April 21. They also fail to show any injury of their own. See infra II.

    Conversely, public health will be harmed by continued performance of abortion

procedures, so the balance of equities weighs decisively in the State’s favor. See

Ridgely, 512 F.3d at 734. COVID-19 is a serious and imminent threat to public health.

Abraham ¶ 3. EO GA-09 is a necessary but temporary measure designed to prepare

for an anticipated surge in COVID-19 infections over the next few days and weeks.

See Part I.A.3.b; Abraham Decl. ¶ 3, 9; see also Marier Decl. ¶ 14.

    The public interest also weighs heavily against the grant of a temporary restrain-

ing order. Uniform compliance with EO GA-09 is essential. Abraham Decl. ¶ 9. As

explained above in Part I.A.3.b, when healthcare resources are stretched to the break-

ing point, every available resource helps. And allowing for exceptions defeats the pur-

pose of the strong measures taken by the Governor to protect the public. In Jacobsen,

where a plaintiff challenged a mandatory vaccination law because he did not agree

with the benefits and wanted an exception—much like Plaintiff here—the Supreme


                                          31
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 33 of 43




Court identified the fatal flaw with that kind of argument:

     We are not prepared to hold that a minority, residing or remaining in any
     city or town where smallpox is prevalent . . . may thus defy the will of its
     constituted authorities, acting in good faith for all, under the legislative
     sanction of the state. If such be the privilege of a minority, then a like privi-
     lege would belong to each individual of the community, and the spectacle
     would be presented of the welfare and safety of an entire population being
     subordinated to the notions of a single individual who chooses to remain a
     part of that population.

197 U.S. at 37–38. In a pandemic, if even one person fails to comply with measures

designed to slow the spread of the disease, devastating consequences can result.

South Korea’s “Patient 31” is one example. She “traveled extensively through South

Korea, even after doctors had suggested she isolate herself due to a high likelihood

that she had been infected. The Korean Center for Disease Control found that she

ultimately had contact with approximately 1,160 people.” 57

     Moreover, giving Plaintiff an exception may embolden others not pleased at hav-

ing to postpone procedures. Instead of fighting the virus during the very short and

precious time we have before a COVID-19 surge arrives (as it is beginning to in other

States), the State will be fighting to keep its rule intact in court, to the great detri-

ment of the public it is trying to protect.

                                           ***

     Plaintiffs have failed to meet the exacting burden required to merit the extraor-

dinary remedy of a temporary restraining order. The Court should reject Plaintiff’




57Editorial Board, Keep Your Distance: Patient 31 Illustrates Need for Social Distanc-
ing, (Pittsburgh Post-Gazette, Mar. 20, 2020), https://www.post-gazette.com/opin-
ion/editorials/2020/03/20/Patient-31-South-Korea-social-distancing/sto-
ries/202003190019.

                                              32
         Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 34 of 43




attempt to undermine the Governor’s efforts to protect Texans in a time of unprece-

dented danger to public health.

II.   Numerous Jurisdictional Defects Bar Any TRO.

        “A district court’s obligation to consider a challenge to its jurisdiction is non-

discretionary.” In re Gee, 941 F.3d 153, 159 (5th Cir. 2019). Before this Court can

issue any order at all, it must assure itself of its own jurisdiction. See id.

      A. Plaintiffs’ claims against the Governor and the Attorney General are
         barred by sovereign immunity and Plaintiffs’ lack of standing.
      The Court cannot issue a TRO binding the Governor or the Attorney General

because neither of these defendants has enforcement authority. In its absence, Plain-

tiffs cannot invoke the Ex parte Young exception to sovereign immunity. Similarly,

Plaintiffs lack article III standing because, as to the Governor and Attorney General,

they have shown neither an injury in fact nor redressability.

          1.   The Ex parte Young doctrine does not allow suit against the Gov-
               ernor and Attorney General, who do not have independent au-
               thority to enforce the Executive Order.
      Plaintiffs’ claims against the Governor and the Attorney General are barred by

sovereign immunity because these defendants do not enforce EO GA-09 or the Emer-

gency Rule. The State’s sovereign immunity generally bars suits against state officers

in their official capacities. The Supreme Court has carved out a narrow exception, the

Ex parte Young doctrine, for cases where “a federal court commands a state official to

do nothing more than refrain from violating federal law.” Va. Office for Prot. & Advo-

cacy v. Stewart, 563 U.S. 247, 255 (2011); see Ex parte Young, 209 U.S. 123, 157

(1908). The exception “rests on the premise—less delicately called a ‘fiction’—that

when a federal court commands a state official to do nothing more than refrain from



                                            33
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 35 of 43




violating federal law, he is not the State for sovereign-immunity purposes. The doc-

trine is limited to that precise situation . . . .” Id. Ex parte Young allows suit only

when the defendant enforces the challenged statute. See Morris v. Livingston, 739

F.3d 740, 746 (5th Cir. 2014). That is because, absent such a connection, the plaintiff

has simply “ma[de] [the official] a party as a representative of the state,” and such a

suit is barred by the State’s sovereign immunity. Ex parte Young, 209 U.S. at 157.

    Plaintiffs do not allege the Governor has authority to prosecute or bring enforce-

ment actions based on the Executive Order. See Compl. ¶ 21. Any prosecution would

be brought by local officials, and any administrative enforcement action would be in-

itiated by HHSC, the TMB, or the TBN. Because Plaintiffs’ claims against the Gov-

ernor are premised on making him a party purely “as a representative of the state,”

Ex parte Young, 209 U.S. at 157, those claims are barred by sovereign immunity and

must be dismissed.

    The claims against the Attorney General are also barred. He has no authority to

implement the Emergency Rule. Compare Compl. ¶ 22, with id. ¶¶ 24, 66. As to crim-

inal enforcement under EO GA-09, “[w]hile the Attorney General may offer assistance

in certain criminal cases . . . county and district attorneys are granted the authority

to prosecute criminal matters.” Starr v. County of El Paso, No. EP-09-CV-353-KC,

2010 WL 3122797, at *5 (W.D. Tex. Aug. 5, 2010). The Attorney General can assist

only “[a]t the request of a district attorney, criminal district attorney, or county at-

torney.” Tex. Gov’t Code § 402.028(a); see Compl. ¶ 22 & n.2.

    The plaintiff seeking to invoke Ex parte Young must show that official “is likely

to” enforce the statute against it. City of Austin v. Paxton, 943 F.3d 993, 1002 (5th

Cir. 2019). Plaintiffs do not allege any of the District Attorney Defendants is likely to




                                           34
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 36 of 43




seek assistance from the Attorney General, much less that such a request is immi-

nent. Injury that relies on such an “attenuated chain of inferences” does not suffice.

Clapper, 568 U.S. at 414 n.5. Because no such action is likely, the Court lacks juris-

diction to enjoin the Attorney General. See id.; see, e.g., Entm’t Software Ass’n v. Foti,

451 F. Supp. 2d 823, 827–28 (M.D. La. 2006). Plaintiffs’ claims against the Attorney

General, like those against the Governor, are barred by sovereign immunity.

         2.   Plaintiffs lack article III standing to sue the Governor and At-
              torney General because, as to these defendants, Plaintiffs have
              not alleged injury in fact or redressability.
    For much the same reasons, Plaintiffs lack standing to sue the Governor and

Attorney General. See City of Austin, 943 F.3d at 1002–03 (discussing the relation-

ship between Ex parte Young’s requirements and article III standing). A plaintiff

seeking relief in federal court must first plausibly allege “an injury in fact—an inva-

sion of a legally protected interest which is (a) concrete and particularized, and (b)

actual or imminent, not conjectural or hypothetical.” Lujan v. Defs. of Wildlife, 504

U.S. 555, 560 (1992) (internal citations and quotation marks omitted). The “threat-

ened injury must be certainly impending to constitute injury in fact, and . . . allega-

tions of possible future injury are not sufficient.” Clapper v. Amnesty Intern. USA,

568 U.S. 398, 410 (2013) (quotations and brackets omitted). “By ensuring a future

injury is not ‘too speculative,’ the imminence requirement [of article III standing] ‘re-

duce[s] the possibility of deciding a case in which no injury would have occurred at

all.’ ” Ctr. for Biological Diversity v. United States Envt’l Prot. Agency, 937 F.3d 533,

537 (5th Cir. 2019) (quoting Lujan, 504 U.S. at 564 n.2).

    Plaintiffs have not alleged an injury in fact traceable to the Governor or the At-

torney General. A plaintiff ’s decision to forego action based on speculation is not an



                                           35
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 37 of 43




injury sufficient to confer standing.” Zimmerman v. City of Austin, 881 F.3d 378, 389–

90 (5th Cir. 2018); see also Ctr. for Biological Diversity, 937 F.3d at 540–42; Glass v.

Paxton, 900 F.3d 233, 240 (5th Cir. 2018). Because there is no likelihood these officials

will take enforcement action, Plaintiffs’ asserted injuries are not “fairly traceable to

the challenged action of the defendant.” Lujan, 504 U.S. at 560 (quotation and alter-

ations omitted).

    Next, the plaintiff must show it is “likely,” as opposed to merely “speculative,”

that the claimed injury will be “redressed by a favorable decision.” Lujan, 504 U.S. at

561 (quoting Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976)).

Plaintiffs’ claims against the Governor and the Attorney General do not meet this

standard. Plaintiffs seek an order enjoining the Governor and the Attorney General

from “enforc[ing ] the Executive Order and Emergency Rule, as interpreted by De-

fendants, to prohibit abortions.” Pls. Mot. TRO 28.

    That order would not accomplish anything. Plaintiffs want the Court to order the

Governor not to do something he cannot do anyway; the Governor does not enforce

either the Executive Order or the Emergency Rule. The same is true as to the Attor-

ney General, whose involvement in any potential prosecution is speculative at best.

See Part II.A.1 supra. So an order against the Governor or the Attorney General

would not redress Plaintiffs’ claimed injury—the threat of prosecution and adminis-

trative enforcement. Plaintiffs do not have article III standing to sue the Governor or

the Attorney General.




                                           36
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 38 of 43




     B. Plaintiffs lack third-party standing to challenge EO GA-09 on behalf
        of their unidentified patients.
     Plaintiffs are abortion clinics and an abortion doctor, not women seeking abor-

tions. 58 Section 1983 provides a cause of action only when the plaintiff suffers “the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws.” 42 U.S.C. § 1983. It does not provide a cause of action based on the violation of

a third party’s rights. See Coon v. Ledbetter, 780 F.2d 1158, 1160 (5th Cir. 1986)

(“[Plaintiffs] [a]re required to prove some violation of their personal rights.”). When

“[t]he alleged rights at issue” belong to a third party, rather than the plaintiff, the

plaintiff lacks statutory standing, regardless of whether the plaintiff has suffered his

own injury. Danos v. Jones, 652 F.3d 577, 582 (5th Cir. 2011); see also Conn v. Gab-

bert, 526 U.S. 286, 292–93 (1999) (holding that a lawyer “clearly had no standing” to

bring a section 1983 claim because a plaintiff “generally must assert his own legal

rights and interests, and cannot rest his claim to relief on the legal rights or interests

of third parties”).

     And even if section 1983 did not prohibit Plaintiffs from relying on the rights of

third parties, the Supreme Court’s doctrine of prudential standing would. To have

standing in a typical lawsuit, a litigant must assert his own rights, not those of a

third party. Kowalski v. Tesmer, 543 U.S. 125, 129 (2004). A litigant may assert a

third party’s rights only when (1) the litigant has a “close” relationship with the third

party; and (2) some “hindrance” affects the third party’s ability to protect her own




58  See Compl. ¶¶ 69, 74–79 (alleging claims based on “patients’ fundamental right
to abortion”); Pls. TRO Mot. 25 (arguing “[t]he Attorney General’s interpretation of
the Executive Order prevents Texans from exercising their fundamental constitu-
tional right to terminate a pregnancy”).

                                           37
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 39 of 43




interests. Id. at 130; see also South Carolina v. Regan, 465 U.S. 367, 380 (1984) (ex-

plaining that third-party standing is “the exception rather than the rule”). Neither

requirement is met here.

     As to a “close relationship,” plaintiffs pointedly do not identify any particular

patient who will be unable to obtain “abortion care” as a result of EO GA-09. Instead,

they refer to hypothetical “patients” whose “abortions will be delayed, and in some

cases, denied altogether.” Compl. ¶ 69. A hypothetical relationship does not support

third-party standing. See Kowalski, 543 U.S. at 131. The lack of an existing relation-

ship with the patients on whose behalf plaintiffs bring suit prohibits application of

the third-party-standing doctrine. See id. Moreover, there is no genuine obstacle to a

woman challenging an abortion regulation. See id. at 130. Women can and do bring

such challenges. See, e.g., J.D. v. Azar, 925 F.3d 1291 (D.C. Cir. 2019) (per curiam);

Doe v. Parson, 368 F. Supp. 3d 1345 (E.D. Mo. 2019).

     Neither the Fifth Circuit nor the Supreme Court has allowed third-party stand-

ing under factual circumstances like the ones here. Deerfield Med. Ctr. v. City of Deer-

field Beach, 661 F.2d 328 (5th Cir. 1981), is not to the contrary. In Deerfield, the Fifth

Circuit allowed third party standing for a would-be abortion clinic challenging a city

commission’s decision to deny it a conditional-use license to operate in the city’s busi-

ness district. 661 F.2d at 334. It is hard to see how a woman seeking an abortion—

even in the early months of her pregnancy—could challenge a land-use decision, then

have an abortion performed at the not-yet operational clinic. But there is no barrier

to a woman challenging EO GA-09 if she believes it burdens her rights. 59


59  And even if Deerfield forecloses a challenge to third-party standing, State De-
fendants raise the issue to preserve it for further review. The Supreme Court is pres-
ently examining the issue in June Medical Services, LLC v. Russo, No. 18-1323.

                                           38
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 40 of 43




    C. The Court lacks jurisdiction to opine on the meaning of state law
       under Pennhurst.
    Under Pennhurst, federal courts lack authority to order state officials to comply

with state law. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984).

“[I]t is difficult to think of a greater intrusion on state sovereignty than when a fed-

eral court instructs state officials on how to conform their conduct to state law. Such

a result conflicts directly with the principles of federalism that underlie the Eleventh

Amendment.” Id. The gravamen of Plaintiffs’ complaint is that the Attorney General

has misinterpreted state law in the press release—without the press release, they

say “Plaintiffs’ provision of [abortions] is entirely consistent with the Governor’s Ex-

ecutive Order.” Pls. Mot. TRO 2; see also id. at 12–14; Compl. ¶¶ 4, 63. To the extent

plaintiffs ask the Court to interpret EO GA-09 to permit their abortion procedures,

their claim is beyond this Court’s jurisdiction. This Court cannot issue a TRO on this

basis. See Papasan, 478 U.S. at 277; Pennhurst, 451 U.S. at 106.

    D. The Pullman abstention doctrine prohibits the Court from issuing a
       TRO.
    Where an antecedent question of state law would obviate the need to address a

federal constitutional question, R.R. Comm’n v. Pullman Co., 312 U.S. 496, 500

(1941), the Supreme Court has instructed federal courts to abstain from “employ[ing]

their “historic powers as [courts] of equity,” Fair Assessment in Real Estate Ass’n v.

McNary, 454 U.S. 100, 120 (1981) (Brennan, J., concurring). This doctrine applies

where the state law question would “significantly modify” the federal analysis. Lake

Carriers Ass’n v. MacMullan, 406 U.S. 498, 512 (1972).

    Plaintiffs allege that as interpreted in the Attorney General’s press release the

Executive Order violates their patients’ federal constitutional rights. See Compl.

¶¶ 75, 78. Their constitutional challenge would be obviated if they are correct that


                                          39
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 41 of 43




EO GA-09 permits them to continue performing abortions (though they are not). See

Compl. ¶¶ 4, 63; Pls. Mot. TRO 2, 12–14. On Plaintiffs’ own theory, then, the appli-

cation of the Executive Order to plaintiffs’ abortions is “uncertain.” Haw. Hous. Auth.

v. Midkiff, 467 U.S. 229, 236 (1984). If Plaintiffs are right about that, the Court

should abstain from unnecessarily addressing the constitutional questions.

                                  CONCLUSION

    For the foregoing reasons, the State Defendants respectfully request that the

Court deny the motion for a temporary restraining order.

                                    Respectfully submitted.

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    RYAN L. BANGERT
                                    Deputy First Assistant Attorney General

                                    DARREN MCCARTY
                                    Deputy Attorney General for Civil Litigation

                                    THOMAS A. ALBRIGHT
                                    Chief, General Litigation Division

                                    /s/ Andrew B. Stephens
                                    ANDREW B. STEPHENS
                                    Texas Bar No. 24079396
                                    BENJAMIN S. WALTON
                                    Texas Bar No. 24075241
                                    Assistant Attorneys General
                                    General Litigation Division

                                    HEATHER GEBELIN HACKER
                                    Assistant Solicitor General
                                    Texas Bar No. 24103325


                                          40
Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 42 of 43




                         Office of the Attorney General
                         300 West 15th Street
                         P.O. Box 12548
                         Austin, Texas 78711-2548
                         (512) 463-2120 (phone)
                         (512) 320-0667 (fax)

                         Attorneys for State Defendants




                              41
        Case 1:20-cv-00323-LY Document 30 Filed 03/30/20 Page 43 of 43




                CERTIFICATE OF FILING AND SERVICE

      I certify that on March 30, 2020, this document was served through the Court’s

CM/ECF Document Filing System or through electronic mail, upon the following

counsel of record:


 Patrick J. O’Connell                             Molly Duane
 Law Offices of Patrick J. O’Connell PLLC         Rabia Muqaddam
 5926 Balcones Dr., Ste. 220                      Francesca Cocuzza
 Austin, TX 78731                                 Center for Reproductive Rights
 (512) 852-5918                                   199 Water St. 22nd Floor
 pat@pjofca.com                                   New York, NY 10038
                                                   (917) 637-3631
 Julie Murray                                     mduane@reprorights.org
 Alice Clapman                                    rmuqaddam@reprorights.org
 Richard Muniz                                    fcocuzza@reprorights.org
 Hannah Swanson
 Planned Parenthood Federation of America         Stephanie Toti
 1110 Vermont Ave., NW Ste. 300                   Rupali Sharma
 Washington, D.C. 20005                           Sneha Shah
 (202) 973-4800                                   Lawyering Project
 julie.murray@ppfa.org                            25 Broadway, Fl. 9
 alice.clapman@ppfa.org                           New York, NY 10004
 richard.muniz@ppfa.org                           (646) 490-1083
 hanna.swanson@ppfa.org                           stoti@lawyeringproject.org
                                                  rsharma@lawyeringproject.org
                                                  sshah@lawyeringproject.org
 Jennifer Sandman
 Planned Parenthood Federation of America
 123 William Street
 New York, NY 10038
 (212) 541-7800
 jennifer.sandman@ppfa.org



                                            /s/ Andrew B. Stephens
                                            ANDREW B. STEPHENS
                                            Assistant Attorney General




                                        42
